Citation Nr: 0216648	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-04 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for the residuals of a 
right knee injury.  

2. Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from May 1987 to October 
1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1999 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was previously before the Board in March 2001.  At 
that time, the Board decided that new and material evidence 
had been submitted such that the case was reopened and de 
novo review was appropriate.  The case was remanded by the 
Board in March 2001 so that such review could be undertaken 
by the RO.  


FINDINGS OF FACT

1. The current right knee disorder is not of service origin 
nor was arthritis of the right knee manifested within one 
year thereafter.

2. The current left knee disorder is not of service origin 
nor was arthritis of the left knee manifested within one 
year thereafter


CONCLUSIONS OF LAW

1. A right knee disorder was neither incurred in nor 
aggravated by service nor may arthritis of the right knee 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  A left knee disorder was neither incurred in nor 
aggravated by service nor may arthritis of the right knee be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001. 66 Fed. Reg. 45,620-32 (Aug.29, 2001). 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, a 
Statement of the Case for the issues, and a Supplemental 
Statement of the Case, as well as a Board Remand dated in 
March 2001 and a letter specifically related to the VCAA 
notification provisions, furnished in April 2001.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran 
pursuant to the VCAA.  

The service medical records do not show any injury of the 
right knee or complaints of right knee pain.  These records 
show in July 1987 that the veteran was seen at the dispensary 
for a complaint of left knee pain which had been present for 
two weeks.  There was no history of any trauma within the 
past 72 hours.  The assessment was patello-femoral pain 
syndrome.  He was seen at the dispensary in August 1987 for 
left knee pain after twisting his left knee during a physical 
training run the prior day.  An examination of the knee 
showed no deformity, edema, ecchymosis, or joint line 
tenderness.  Drawer's sign was negative and McMurray's test 
showed light patellar crepitus, with compression.  The 
assessment was retropatellar pain syndrome.  The remaining 
service medical records reflect no further complaint or 
finding relative to the knee.  The separation examination was 
not furnished by the appropriate service department

The veteran received private medical treatment from 1996 to 
2001 for various disorders, including complaints pertaining 
to his knees.  He was fist seen for knee pain in August 1996.  
At that time his weight was 419 pounds.  He was seen in 
December 1996 for complaints of pain in his knees for the 
prior month.  In January 1997 he reported pain in his left 
knee for one month.  He denied any injury.  The impression 
was synovitis.  In a letter dated in July 1999, the veteran's 
treating physician relates that he had been treating the 
veteran since November 1996 at which time the veteran was 
noted to have enlarged, tender knees, bilaterally.  The 
veteran gave a history of having had injuries knee of both 
knees while in the military.  X-ray studies performed at St. 
Bernard's Regional Medical Center reportedly showed 
degenerative arthritis of the knees.  On the basis of the 
history of previous injury, the veteran's physician stated 
that the current difficulty "can" be related back to 1988, 
when the veteran was in service.  In an October 1999 
statement this physician indicated that there was no evidence 
the veteran sustained an injury to his knee since his 
military service.  Due to the inservice injury there had been 
some progressive deterioration of the knee.

The reports of the X-rays performed at St. Bernard's Regional 
Medical Center in October 1996, which were submitted to VA 
separately from the aforementioned July 1999 letter, showed 
suprapatellar joint effusion involving each knee, but were 
otherwise normal. 

In an April 2001 letter, his treating physician diagnosed 
degenerative arthritis of the knees, onset in military 
service, hypertension, and morbid obesity.  It was reported 
that the veteran was 70 inches tall and weight 500 pounds.  

Also received were records from the Social Security 
Administration, which show that in January 2000 the veteran 
was awarded disability benefits effective from May 1998.  The 
primary diagnosis was obesity and the secondary diagnosis was 
varicose veins.  These records include private treatment 
records showing treatment from 1997 to 1999 for several 
problems, including knee pain

An examination was conducted by VA in March 2002.  At that 
time, the examiner reviewed the medical records on file and 
the veteran's medical history and examined the veteran.  The 
veteran reported that he sustained two injuries during 
service.  The first incident occurred in basic training.  He 
sustained no specific injury but noted discomfort in his 
knees following a training exercise.  He was seen in a 
clinical setting but no specific treatment was rendered 
except a brief period of rest.  The second injury occurred in 
Advanced Infantry Training when he attempted to jump a ditch 
and his knees hit a wall.  He stated that since 1987 he had 
intermittent treatment for his knees, which consisted of 
exercises and injections of corticoid steroids beginning in 
1996.

Following the examination the examiner indicated that the 
veteran most likely had profound retropatellar knee pain.  
This likely reflected mild to moderately severe 
chondromalacia.  The examiner stated that the single most 
significant etiologic factor in the development of these 
disorders was the veteran's profound obesity.  His weight was 
in excess of 500 pounds which created extremely high contact 
pressures, on the cartilage of the knees especially at the 
retropetellar areas. It was considered to be far less likely 
that the retropatellar arthrosis owed itself to the inservice 
events.  It was therefore considered more likely than not in 
view of the hiatus between the inservice knee injury and the 
treatment in 1996 as well as the documentation regarding his 
dramatic increase in weight, that the knee disabilities owed 
themselves in large measure to the obesity rather than any 
injury that occurred in the military in 1987. 

In a letter received in July 2002 the veteran stated that it 
appeared that much more priority was given to the single VA 
examination report than the reports he submitted from his 
doctor who had been treating him for 6 years.

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2002).

To summarize, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

In this regard, the service medical records show no 
pathological finding relative to the right knee.  The veteran 
was treated in July and August 1987 for left knee pain 
diagnosed as retropatellar pain syndrome.  However, the 
remaining service medical records which cover a period of 
approximately 14 months show no additional problems relative 
to his knees.  The first postservice clinical evidence of a 
disability involving the knees was in 1996, more than 8 years 
following service.  Additionally, when evaluated in December 
1996 he indicated that the pain had been present for only one 
month.  

The veteran's treating physician has related the current knee 
problems to the reported inservice injuries.  The Board has 
considered this opinion.  However, the physician's opinion is 
based on the history as related by the veteran.  See LeShore 
v. Brown, 8 Vet. App. 406 (1995).  Additionally, his 
physician made no comment on the time period which had 
elapsed between the inservice injury and the initial 
postservice manifestations of symptoms or the effect of the 
veteran's weight on the development of the knee problems.  

The Board also points out that the VA is not obligated to 
follow the "treating physician rule" of other courts, which 
gives greater credibility to the physician treating a patient 
due to greater familiarity.  Guerrieri v. Brown, 4 Vet. App. 
467 (1993).

The VA examiner opined that it was more likely than not that 
the knee disabilities were caused primarily by the veteran's 
obesity.  In arriving at this conclusion the examiner review 
all the records, including the service medical records.  The 
opinion was based on the inservice findings and the time 
period between the inservice injuries and the initial post 
service treatment.  The Board finds that the opinion of the 
examiner is supported by the evidence and is of more 
probative value that the private medical opinion.   

Accordingly, it is the judgment of the Board that the 
preponderance of the evidence is against the veteran's 
claims.  


ORDER

Service connection for the residuals of an injury of the 
right knee and the residuals of an injury of the left knee is 
denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

